Exhibit 10.1

FORBEARANCE AND STANDSTILL AGREEMENT

This Forbearance and Standstill Agreement (this “Agreement”) is entered into as
of Septmber 10, 2015 by and among Chicago Venture Partners, L.P., a Utah limited
partnership (“Lender”), Cabinet Grow, Inc., a Nevada corporation (“Borrower”),
and for purposes of Sections 7 and 8 only, Matt Lee, an individual (“Lee”), and
Sam May, an individual (“May,” and together with Lee, the “Pledgors”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Note (defined below).

A.             Borrower previously sold and issued to Lender that certain
Secured Convertible Promissory Note dated June 6, 2014 in the original principal
amount of $1,657,500.00 (the “Note”) pursuant to that certain Securities
Purchase Agreement dated June 6, 2014 by and between Lender and Borrower (the
“Purchase Agreement,” and together with the Note and all other documents entered
into in conjunction therewith, the “Transaction Documents”).

B.             The Note is secured by a pledge of 50 shares (the “Lee Pledged
Shares”) of Class A Preferred Stock, $0.001 par value per share (the “Class A
Preferred”), of Borrower pledged by Lee pursuant to a certain Pledge Agreement
entered into by and between Lee and Lender on June 6, 2014 (the “Lee Pledge
Agreement”) and 50 shares of Class A Preferred (the “May Pledged Shares,” and
together with the Lee Pledged Shares, the “Pledged Shares”) pledged by May
pursuant to a certain Pledge Agreement entered into by and between May and
Lender on June 6, 2014 (the “May Pledge Agreement,” and together with the Lee
Pledge Agreement, the “Pledge Agreements”).

C.             Pursuant to Section 8.2 of the Note, Borrower was required to
deliver the Installment Amount to Lender on or before each Installment Date
until the Note was repaid.

D.             Borrower, however, has failed to deliver the Installment Amounts
on the applicable Installment Dates for June, July and August of 2015 (each, a
“Breach,” and collectively, the “Breaches”).

E.             Each such Breach would constitute a separate Event of Default
under Section 4.1(i) of the Note if so declared by Lender.

F.              If Lender were to declare Events of Default as a result of the
Breaches, among other remedies, Lender could (i) increase the rate at which
interest is charged under the Note to 22% per annum, and (ii) apply the Default
Effect to increase the Outstanding Balance of the Note by 25% for each of the
first and second Breaches.

G.             No new or additional cash or property consideration of any kind
is being provided in connection with this Agreement.

H.             Borrower has requested and Lender has agreed, subject to the
terms, conditions and understandings expressed in this Agreement, to refrain and
forbear temporarily from exercising and enforcing remedies against Borrower with
respect to the Breaches as provided in this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.              Recitals and Definitions. Each of the parties hereto
acknowledges and agrees that the recitals set forth above in this Agreement are
true and accurate, are contractual in nature, and are hereby incorporated into
and made a part of this Agreement.

2.              Forbearance. Subject to the terms, conditions and understandings
contained in this Agreement, Lender hereby agrees to refrain and forbear from
exercising and enforcing its remedies under the Note, any of the Transaction
Documents or under applicable law (including without limitation declaring an
Event of Default with respect to the Breaches), with respect to the Breaches
until the earliest occurrence of (a) any breach of this Agreement, or (b) any
Event of Default after the date hereof (or any Event of Default other than the
Breaches that occurred prior to the date hereof) (the “Forbearance”). For the
avoidance of doubt, the Forbearance shall only apply to the Breaches and not to
any Events of Default that may occur subsequent to the date hereof or any event
that would constitute an Event of Default (other than the Breaches) that
occurred prior to the date hereof.

3.              Standstill. Subject to the terms, conditions and understandings
contained in this Agreement, and provided no additional Events of Default occur
under the Note and that no breaches of this Agreement occur, Lender agrees that,
for a period of ninety (90) calendar days from the date of this Agreement (the
“Standstill Period”), it will not seek to convert any portion of the Outstanding
Balance of the Note without Borrower’s prior written consent, nor will Borrower
be required to deliver any Installment Amount to Lender pursuant to the terms of
the Note during the Standstill Period (the “Standstill”). Notwithstanding the
foregoing, Lender’s Standstill obligations shall immediately and automatically
terminate upon the occurrence of an Event of Default (other than as a result of
the Breaches) under the Note or Borrower’s breach of this Agreement or the
Transaction Documents.

4.              Modified Conversion Rights. In addition to Lender’s restrictions
as part of the Standstill, Lender covenants and agrees as follows with respect
to its conversion rights under the Note:

(a)            Lender Conversions. Lender agrees that for a period of one
hundred eighty (180) days following the date of this Agreement (the “Modified
Conversion Period”), the Lender Conversion Price shall be equal to $0.40 per
share of Common Stock. Lender further agrees that during the Modified Conversion
Period it will not make any Lender Conversions without Borrower’s prior written
consent. Moreover, Lender agrees that the Conversion Amount applicable to any
Lender Conversion made during the Modified Conversion Period shall automatically
be applied towards and reduce the next Installment Amount due and payable to
Lender.

(b)           Monthly Installment Payments. Notwithstanding the terms of the
Note, the Installment Dates shall be modified such that the next Installment
Date shall be the date that is ninety (90) days from the date of this Agreement
(the “Next Installment Date”) with each subsequent Installment Date being on the
same day of each month thereafter until the Maturity Date. In addition,
notwithstanding the Installment Amount set forth in the Note, the Installment
Amount due on the next three (3) Installment Dates (beginning with the Next
Installment Date) shall be equal to $50,000.00. After the third of such
$50,000.00 Installment Amounts has been paid to Lender, the Installment Amounts
due on each of the remaining Installment Dates shall revert to the Installment
Amount set forth in the Note. For the avoidance of doubt, each of such
Installment Amounts may be paid by Borrower to Lender in the form of cash or
Installment Conversion Shares, as set forth in more detail in Section 8 of the
Note.

(c)            Termination of Modified Conversion Rights. Notwithstanding
anything to the contrary herein and for the avoidance of doubt, upon the
conclusion of the Modified Conversion Period all of Lender’s conversion rights
set forth in the Note shall revert to the terms and conditions set forth in the
Note, including without limitation the Lender Conversion Price, the Installment
Amount, and Lender’s ability to make conversions on the terms set forth in the
Note.

5.              No Amendments. As a material inducement and partial
consideration for Lender’s agreement to enter into this Agreement, for so long
as each of the Note and the Warrant (as defined in the Purchase Agreement)
remains outstanding, Borrower hereby covenants and agrees not to amend, revise,
alter or modify in any way any of its current charter documents (including
without limitation its Certificate of Incorporation and Bylaws) or any agreement
between Borrower and any creditor of Borrower or any other debt or equity holder
of Borrower’s securities without Lender’s consent to such amendment(s).

6.              No Further Issuances of Class A Preferred Stock. Borrower hereby
covenants and agrees that so long as the Note remains outstanding and the
Warrant is not fully exercised (or otherwise expired by its terms), it will not
issue any new shares of Class A Preferred. In furtherance of the foregoing,
Borrower represents to Lender that the Pledged Shares are the only issued and
outstanding shares of Class A Preferred as of the date hereof and no other
shares of Class A Preferred are currently issued or outstanding.

7.              Strict Foreclosure. As a material inducement and as partial
consideration for Lender’s agreement to enter into this Agreement, Borrower and
each Pledgor hereby covenants, agrees and consents to a strict foreclosure of
Lender’s security interest in the Pledged Shares in the event an Event of
Default occurs under the Note after the date hereof or in the event of
Borrower’s breach of any term, condition, covenant, agreement or obligation of
Borrower set forth in this Agreement. Borrower further acknowledges, covenants
and agrees that in the event Lender forecloses on the Pledged Shares, the agreed
upon value of such Pledged Shares shall be equal to $10,000.00 and, accordingly,
at such time that Lender completes its foreclosure of the Pledged Shares the
Outstanding Balance of the Note will be reduced by $10,000.00.

8.              Stock Powers. Borrower and each Pledgor further covenants and
agrees that simultaneously with its execution of this Agreement such party will
execute Irrevocable Stock Powers in favor of Lender and such other documents as
Lender may reasonably require in order to expedite and facilitate Lender’s
strict foreclosure of the Pledged Shares as set forth in Section 7 above.

9.              No New Issuances. As a material inducement and partial
consideration for Lender’s agreement to enter into this Agreement, Borrower
hereby covenants and agrees that from and after the date hereof and until all of
Company’s obligations under the Note are paid and performed in full and the
Warrant is exercised in full (or expires by its terms), Borrower shall not (a)
issue any debt (even, for the avoidance of doubt, non-convertible debt), (b)
issue other securities that have any redemption rights, rights of first refusal,
preemptive rights with respect to new issuances of securities, or other similar
rights not associated with shares of Borrower’s Common Stock, or (c) make any
Variable Security Issuances, with any other person or entity without first
obtaining Lender’s written consent. For purposes hereof, the term “Variable
Security Issuance” means any transaction pursuant to Section 3(a)(9) or Section
3(a)(10) of the 1933 Act, equity line of credit or financing arrangement or
other transaction that involves issuing Borrower securities that are convertible
into Common Stock (including without limitation selling convertible debt,
warrants or convertible preferred stock) with a conversion price that varies
with the market price of the Common Stock.

10.           Repurchase Right. Lender hereby grants to Borrower the right to
repurchase the Note, the Warrant, and all other Transaction Documents (the
“Repurchase Right”) for a repurchase price equal to $978,500.00 (the “Repurchase
Price”), which Repurchase Price assumes, for the avoidance of doubt, that all
unpaid Buyer Notes will be automatically offset against the Outstanding Balance
of the Note immediately prior to payment of the Repurchase Price to Lender.
Borrower may exercise such Repurchase Right at any time within ninety (90) days
of the date of this Agreement by delivering to Borrower a notice of its intent
to exercise the Repurchase Right (the “Repurchase Notice”) and pay the
Repurchase Price in cash or another form of immediately available funds.
Promptly following its receipt of such Repurchase Notice and the Repurchase
Price, Lender shall deliver to Borrower all of its original copies of the Note,
the Warrant, and the other Transaction Documents or a lost note affidavit
certifying to Borrower that such documents have been lost, stolen or destroyed.

11.           Partial Funding of Buyer Note #4. Subject to Borrower’s compliance
with all of its obligations set forth in this Agreement, Lender covenants and
agrees to pay to Borrower the sum of $5,000.00 within three (3) Trading Days of
the date of this Agreement, which payment shall constitute a partial payment of
Buyer Note #4. As a result of such payment, Borrower acknowledges that Lender
will have all rights and benefits associated with such payment under Buyer Note
#4, the Note, and all other Transaction Documents, including without limitation
that such payment, and the OID corresponding to such amount, shall be deemed to
be conversion eligible (and thus, part of a Conversion Eligible Tranche) under
the third paragraph of the Note as of the date of such payment to Borrower.

12.           Lender’s Legal Fees. In consideration of Lender’s agreement to
grant the Forbearance, Lender’s fees incurred in preparing this Agreement, and
other accommodations set forth herein, Borrower agrees to pay to Lender a fee in
an amount equal to $7,500.00 (the “Lender Accommodation Fee”). The Lender
Accommodation Fee shall be added to and included as part of the Outstanding
Balance of the Note effective as of the date hereof, provided that it is the
intent of the parties hereto that the Lender Accommodation Fee will tack back to
the Purchase Price Date for purposes of determining the holding period under
Rule 144 and the parties hereto further agree to not take a position that is
contrary to such intent in any setting, document, or circumstance.

13.           Ratification of the Note. The Note shall be and remains in full
force and effect in accordance with its terms, and is hereby ratified and
confirmed in all respects. Borrower acknowledges that it is unconditionally
obligated to pay the remaining balance of the Note and represents that such
obligation is not subject to any defenses, rights of offset or counterclaims.
Subject to the terms of Section 14 below, Borrower and Lender agree that as of
the date hereof, the Outstanding Balance of the Note, following the application
of the Lender Accomodation Fee, is equal to $1,830,509.65. No forbearance or
waiver other than as expressly set forth herein may be implied by this
Agreement. Except as expressly set forth herein, the execution, delivery, and
performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Lender under the Note or the
Transaction Documents, as in effect prior to the date hereof.

14.           Failure to Comply. Borrower understands that the Forbearance and
the Standstill shall terminate immediately upon the earliest occurrence of (a)
any breach of this Agreement, or (b) any Event of Default after the date hereof
(or any Event of Default other than a Breach that occurred prior to the date
hereof), and that in any such case, Lender may seek all recourse available to it
under the terms of the Note, this Agreement, any other Transaction Document, or
applicable law, including, not limited to, the application of the Default Effect
and the accrual of Default Interest with respect to the Breaches. Upon the
termination of this Agreement or the expiration of the Standstill Period, among
other rights, Lender shall have the right to convert all or any portion of the
Outstanding Balance that is part of a Conversion Eligible Tranche and Borrower
shall be obligated to pay any required Installment Amounts to Lender, all in
accordance with the terms of the Note. For the avoidance of doubt, the
termination of the Forbearance and the Standstill pursuant to this Section shall
not terminate, limit or modify any other provision of this Agreement (including
without limitation Borrower’s covenants set forth in Sections 5, 6, 7, 8, 9, and
12); provided, however, that, for the avoidance of doubt, the restrictions on
Lender’s conversion rights set forth in Section 4 above and Borrower’s
Repurchase Right set forth in Section 10 above shall terminate upon any
termination of the Forbearance and/or the Standstill pursuant to the terms
hereof.

15.           Representations, Warranties and Agreements. In order to induce
Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows:

(a)            Borrower has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

(b)           Any Event of Default which may have occurred under the Note has
not been, is not hereby, and shall not be deemed to be waived by Lender,
expressly, impliedly, through course of conduct or otherwise except upon full
satisfaction of Borrower’s obligations under this Agreement. The agreement of
Lender to refrain and forbear from exercising any rights and remedies by reason
of any existing default or any future default shall not constitute a waiver of,
consent to, or condoning of, any other existing or future default. For the
avoidance of doubt, the Forbearance described herein only applies to the
Breaches, and shall not constitute a waiver or forbearance of any other rights
or remedies available to Lender with respect to any other defaults under the
Note or other breach of the Transaction Documents by Borrower.

(c)            All understandings, representations, warranties and recitals
contained or expressed in this Agreement are true, accurate, complete, and
correct in all respects; and no such understanding, representation, warranty, or
recital fails or omits to state or otherwise disclose any material fact or
information necessary to prevent such understanding, representation, warranty,
or recital from being misleading. Borrower acknowledges and agrees that Lender
has been induced in part to enter into this Agreement based upon Lender’s
justifiable reliance on the truth, accuracy, and completeness of all
understandings, representations, warranties, and recitals contained in this
Agreement. There is no fact known to Borrower or which should be known to
Borrower which Borrower has not disclosed to Lender on or prior to the date
hereof which would or could materially and adversely affect the understandings
of Lender expressed in this Agreement or any representation, warranty, or
recital contained in this Agreement.

(d)           Except as expressly set forth in this Agreement, Borrower
acknowledges and agrees that neither the execution and delivery of this
Agreement nor any of the terms, provisions, covenants, or agreements contained
in this Agreement shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of Borrower under the terms of
the Note or any of the other Transaction Documents.

(e)            Borrower has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Agreement and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Agreement by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

(f)            Borrower hereby acknowledges that it has freely and voluntarily
entered into this Agreement after an adequate opportunity and sufficient period
of time to review, analyze, and discuss (i) all terms and conditions of this
Agreement, (ii) any and all other documents executed and delivered in connection
with the transactions contemplated by this Agreement, and (iii) all factual and
legal matters relevant to this Agreement and/or any and all such other
documents, with counsel freely and independently selected by Borrower (or had
the opportunity to be represented by counsel). Borrower further acknowledges and
agrees that it has actively and with full understanding participated in the
negotiation of this Agreement and all other documents executed and delivered in
connection with this Agreement after consultation and review with its counsel
(or had the opportunity to be represented by counsel), that all of the terms and
conditions of this Agreement and the other documents executed and delivered in
connection with this Agreement have been negotiated at arm’s-length, and that
this Agreement and all such other documents have been negotiated, prepared, and
executed without fraud, duress, undue influence, or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party by any other
party. No provision of this Agreement or such other documents shall be construed
against or interpreted to the disadvantage of any party by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated, or drafted such provision.

(g)           There are no proceedings or investigations pending or threatened
before any court or arbitrator or before or by, any governmental,
administrative, or judicial authority or agency, or arbitrator, against
Borrower.

(h)           There is no statute, regulation, rule, order or judgment and no
provision of any mortgage, indenture, contract or other agreement binding on
Borrower, which would prohibit or cause a default under or in any way prevent
the execution, delivery, performance, compliance or observance of any of the
terms and conditions of this Agreement and/or any of the other documents
executed and delivered in connection with this Agreement.

(i)             Borrower is solvent as of the date of this Agreement, and none
of the terms or provisions of this Agreement shall have the effect of rendering
Borrower insolvent. The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

(j)             To the best of its belief, after diligent inquiry, Borrower
represents and warrants that, as of the date hereof, no Event of Default under
the Note (nor any breach by Borrower under any of the other Transaction
Documents) other than the Breaches exists.

(k)           As of the date hereof, none of the Pledged Shares is subject to
any encumbrance or lien other than the encumbrance in favor of Lender granted
pursuant to the Pledge Agreements.

16.           Headings. The headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement.

17.           Arbitration. Each party agrees that any dispute arising out of or
relating to this Agreement shall be subject to the Arbitration Provisions (as
defined in the Purchase Agreement).

18.           Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah without regard to
the principles of conflict of laws. Each party agrees that the proper venue for
any dispute arising out of or relating to this Agreement shall be determined in
accordance with the provisions of Section 8.2 of the Purchase Agreement.
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

19.           Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

20.           Attorneys’ Fees. In the event of any arbitration or action at law
or in equity to enforce or interpret the terms of this Agreement, the parties
agree that the party who is awarded the most money shall be deemed the
prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys’ fees and expenses  paid by
such prevailing party in connection with the arbitration, litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses. Nothing herein shall restrict or
impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

21.           Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

22.           Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

23.           No Reliance. Borrower acknowledges and agrees that neither Lender
nor any of its officers, directors, members, managers, representatives or agents
has made any representations or warranties to Borrower or any of its agents,
representatives, officers, directors, stockholders, or employees except as
expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement and the Transaction Documents, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement and in the Transaction Documents.

24.           Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties. No provision of this
Agreement may be waived except in writing signed by the party against whom such
waiver is sought to be enforced.

25.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Lender hereunder may be assigned by Lender to a
third party, including its financing sources, in whole or in part. Borrower may
not assign this Agreement or any of its obligations herein without the prior
written consent of Lender.

26.           Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, the Note and each of the other Transaction
Documents shall remain in full force and effect, enforceable in accordance with
all of its original terms and provisions. This Agreement shall not be effective
or binding unless and until it is fully executed and delivered by Lender and
Borrower. If there is any conflict between the terms of this Agreement, on the
one hand, and the Note or any other Transaction Document, on the other hand, the
terms of this Agreement shall prevail.

27.           Time is of Essence. Time is of the essence with respect to each
and every provision of this Agreement.

28.           Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

29.           Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[Remainder of page intentionally left blank]

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.



BORROWER:   CABINET GROW, INC.     By:   Name: Barry Hollander Title: CFO

 

 

LENDER:   CHICAGO VENTURE PARTNERS, L.P.   By: Chicago Venture Management, LLC.,
its General Partner



    By: CVM, Inc., its Manager     By:

  

  John M. Fife, President

 

For purposes of Sections 7 and 8 only:       Matt Lee       Sam May